Foote, C.
This is an appeal from a judgment rendered upon the special verdict of a jury annulling a codicil to the last will of a decedent, and from an order denying a new trial of the contest of the codicil.
The testator, Andrew Kohler, made his will on the 19th of February, 1884, wherein he made several legacies, among them being one of five thousand dollars to the contestant, Miss Carrie Gerholdt, who seems to have been at that time a favorite niece. On March 4, 1885, he executed a codicil to that will, whereby he revoked the legacy given to the contestant.
The grounds of the contest are, that the testator was *315fraudulently induced to execute the revoking oodicil; that undue influence was exercised to accomplish that end; that he was mentally incompetent when Jbe made the codicil.
The fourth ground, the informality attending the making of the codicil, was abandoned, and the special issues, from the seventeenth to the twenty-second inclusive, were withdrawn from the consideration of the jury-
Special issue Ho. 9, under the head of “undue influence,” was also withdrawn by contestant.
After the evidence on the part of the contestant had been submitted to the jury upon the issues then before them, a nonsuit was moved for by the appellant, which was refused. The proponents then presented their side of the case, the issues were submitted to the jury, and they found in favor of the contestant.
The court rendered its judgment, based upon the verdict: That the codicil in contest was, so far as its formal execution was concerned, in accordance with law,- but that it was not, in fact, the codicil of the testator, on the ground of his incompetency to make it, or to dispose of his property by will; that at the time he made it he was acting under undue influence and fraud practiced by other persons.
The appellants claim that the evidence was totally wanting in any of the necessary elements to sustain the contentions of the-contestant, even according to her own showing, and that a nonsuit should accordingly have been given in their favor.
A close scrutiny of the record has satisfied us that there was no such entire absence of evidence tending to prove the issues as submitted as would permit us to declare the action of the court below erroneous.
The instructions are also very sharply assailed. It is said that they are misleading; that the court improperly applied the rules of law as laid down in the Civil Code *316with reference to undue influence and fraud; that the rule as declared with reference to undue influence is taken from section 1575 of the Civil Code, in that part relating to contracts, and under the chapter entitled “ Consent,” and that it has no reference to wills.
There is nothing in the section which shows that it was not intended to apply to undue influence generally, and the rule is certainly applicable under the evidence in the record.
The same argument is used with reference to the rule laid down as to actual fraud, under section 1572 of the same code. We do not perceive any merit in the position taken.
The instructions, taken altogether, were plainly expressed and easy of comprehension to an unbiased mind; the law, as it seems to us, was properly given under the pleadings, issues, facts, and circumstances contained in the record, and this is entirely sufficient. (People v. Tomlinson, 66 Cal. 344.)
The appellants further claim that there was no issue made in the pleadings as to the competency of the testator to make a will, and that therefore the verdict on special issue No. 16 was not supported by the^pleadings.
The special issue submitted was this: “Was Andrew Kohler mentally incompetent to make a codicil or dispose of his property by will on March 4, 1885?”
The allegation of the complaint on the point is, that “on March 4, 1885, and for a long time prior to his death, said Andrew Kohler’s mind was weah, debilitated, and deranged to such an extent as to incapacitate him from making or undertaking a will or codicil.”
It is provided by the Code of Civil Procedure, section 1312, that a will may be contested upon the issues: “1. The competency of the decedent to make a last will and testament.”
If the testator’s mind was weak, debilitated, and deranged to such an extent as to incapacitate him from *317making or undertaking a will or codicil, he could hardly be said not to be incompetent to make a will or codicil. Thus the issue found upon was within the pleadings.
The verdict of the jury based upon all the evidence in the case is most vigorously attacked.
In view of the fact that the witnesses for the contestant sharply contradicted those for the proponents in all material matters, it is unnecessary to go into a detailed argument showing the verdict to have been sustained by a preponderance of evidence. The jury saw and heard the witnesses, observed them doubtless particularly and critically, and took note beside of all the circumstances surrounding the transactions. We cannot say that upon evidence substantially conflicting they gave credit to some witnesses and denied it to others improperly.
Upon the whole case, perceiving no prejudicial error, we advise that the judgment and order denying a new trial be affirmed.
Belcher, C. C., and Vanclief, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment and order denying a new trial are affirmed.
Hearing in Bank denied.